Citation Nr: 1510427	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2012 the Veteran testified by videoconference from the Cleveland RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

In November 2012, the Board remanded the claims for further development, which included an examination of the Veteran.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's left and right knee patellar pain syndrome had its onset during active duty service.

2.  The Veteran did not complain of, and was not treated for, a left shoulder or low back problem during service; and the preponderance of the evidence is against a finding that his current left shoulder and low back problems are related to service.


CONCLUSIONS OF LAW

1.  Chronic left knee retropatellar/patellar pain syndrome was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Chronic right knee retropatellar/patellar pain syndrome was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).

3.  A lumbar spine disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A left shoulder disability was not incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in October 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims, including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  

VA also assisted the Veteran in the development of his claims.  The Veteran's service treatment records and post-service medical records have been obtained and are in the claims file.  The Veteran was also accorded appropriate VA examinations in 2007 and 2012.  The Board has reviewed the examination reports and opinions and finds that this evidence, together, is adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests and reported all findings in detail; and, with regard to the Veteran's left shoulder and low back complaints, provided rationale in support of the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the foregoing, in August 2012 the Veteran testified before the undersigned Veterans Law Judge regarding his claims.  During that hearing his representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veteran's representative and the Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the duties to notify and assist have been satisfied and the Board may proceed to a decision on the merits.  



II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all the evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Merits

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Bilateral knees

The Veteran, who was a combat infantryman, seeks service connection for a left knee and a right knee disability, which he says is related to the wear and tear of his service.  The claims file also contains the following records:

* Service treatment records dated in March 1990 document complaints of left knee pain.  Physical examination revealed that the knee was swollen, and there was slight pain on range of motion.  Diagnosis on March 28, 1990, was possible torn cartilage/RPPS [retropatellar pain syndrome].  In addition to medical treatment the Veteran was placed on profile for ten days.  

* On May 7, 1990, the Veteran returned to sick call with continued complaints of left knee pain, swelling, and weakness "x 6 wks," which the provider remarked was "not responsive to rest or NSAIDs.  The provider observed that there was edema at the site, with pain, discomfort, and slight crepitus on range of motion.  Diagnosis was probable RPPS.  In addition to medical treatment the Veteran was profiled for another ten days and referred for physical therapy.  

* A service treatment record dated February 11, 1991, advises of pain in both knees for the past year.  During that consult the Veteran reported that he often fell because his knees gave out.  He also complained of shooting pains inside his knee.  The provider observed that there was obvious discomfort around the patella and popping noises when the leg was bent.  Diagnosis was "RFPS."  Treatment included oral medication and physical therapy.  

* On March 15, 1991, the Veteran was sent for an orthopedic consult, during which he complained of left knee pain and swelling, and popping, cracking, and a burning sensation over the past year with frequent locking and giving out.  Physical examination found left knee joint laxity.  Diagnosis was rule out left knee cruciate ligament tear/meniscus tear.  

* On June 17, 1991, the Veteran complained of right knee soreness "x 1 yr." which he described as a constant ache with sharp pain upon over exertion "sometimes bad enough to make him fall."  Diagnosis was right knee laxity.  Treatment included oral medication and physical therapy.  

* During his June 30, 1992, separation examination the Veteran complained of swollen, painful knees, and reported that he had trouble standing after sitting and that his knees "shake a lot."  Physical examination found mild tenderness to palpation, prepatellar tenderness, and clicks in both knees.  

In September 2006 the Veteran filed his claim for service connection.

On VA examination in May 2007 the Veteran complained of bilateral knee pain, aching, and crepitus, and added that he sometimes wore a knee brace.  Physical examination found both knees stable to medial, lateral, anterior, and posterior testing, and x-rays found "no significant bone pathology."  Diagnosis was bilateral knee strain, which the examiner opined was "not related to strains in the service, but rather a natural occurring phenomenon."  The examiner did not elaborate. 

An MRI of the right knee done by VA in November 2007 found no cartilage abnormality of the right knee; while an MRI of the left knee done by VA in December 2007 found chondromalacia of the left patellar cartilage and at the weight-bearing portion of the lateral tibial plateau.  

On VA examination in December 2012 the Veteran complaints of bilateral knee pain "since he was in active service."  The diagnosis entered in the examination report was "patellar pain syndrome," both knees.  The examiner stated that he was unable to opine as to a link between the Veteran's "current knees condition and the knee condition he had while in military service" without resorting to speculation.  

Facts & Analysis

Service treatment records, demonstrate years of bilateral knee pain, swelling, pre-patellar tenderness, and laxity, diagnosed as RPPS [retropatellar pain syndrome].  There is also a current diagnosis of "patellar pain syndrome," both knees.  See December 2012 VA knee examination report.  See also Report of December 2007 MRI, which found "chondromalacia of the patellar cartilage and in the lateral tibial plateau at the weight-bearing portion."  Additionally, during his 2012 Board hearing the Veteran testified that, after service, his knees "kept getting worse."  See Transcript, p. 4.  Although the 2007 examiner stated that the Veteran's post-service knee strain was not related to strains in-service, this does not negate the fact that there was in-service, and post-service, diagnosis of patellar pain syndrome, about which the examiner did not comment.

In any event, as there is evidence of chronic left and right knee pain, swelling, and laxity during service (diagnosed as RPPS); evidence of bilateral knee symptoms during the Veteran's separation examination and since then; and as the Veteran currently has a current diagnosis, per the 2012 VA examiner, of patellar pain syndrome; the Board finds that the preponderance of the evidence favors the claim for service connection.

B. Left shoulder and low back

In addition to the foregoing, the Veteran seeks service connection for a left shoulder disorder and low back disorder.  Post-service medical records dating from 2002 relate complaints of left shoulder pain, and medical records dating from 2003 chronicle complaints of low back pain, attributed to bulging discs.  Additionally, the Veteran underwent a left rotator cuff repair in 2005.  As there is evidence of a left shoulder and low back disorder during the appeal, the question then is whether there is a relationship to service.  In this regard the Board notes that during his 1992 separation examination the Veteran reported that he had been treated, during service, for nerve damage in his left shoulder, and for recurrent back pain that he said hurt "to where I can't breathe have to lie down."  There is, however, no record of any shoulder or back problem in service treatment records.  Instead, service treatment records confirm that he was treated for upper chest/midsternal pain and difficulty breathing (diagnosed as costochondritis), and left arm/forearm pain and numbness (diagnosed, after neurology evaluation of the left shoulder region, as "possible L ulnar nerve impingement at elbow" and "rucksack palsy").  There is no record of any complaint, diagnosis, or treatment regarding the left shoulder or low back during service; and no record of left shoulder or low back arthritis in the year after service.  Service connection for a left shoulder and/or back disorder on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is therefore not warranted.  

Moreover, a VA examiner offered the opinion that the Veteran's current left shoulder problem, diagnosed as status post rotator cuff tear repair, and his current back disorders, diagnosed as lumbar strain and arthritis, are not related to service having noted the absence of any documented complaints during service.  The record contains no medical opinion evidence to the contrary.  See December 2012 VA thoracolumbar spine and shoulder/arm examination reports.  See also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  At this point, the weight of the evidence is decidedly against the claims.  

To the extent that the Veteran himself suggests that his left shoulder and lumbar spine disorders, diagnosed long after his 1992 separation from service, are related to service, this is a medical question that is complex in nature (particularly given the Veteran's denial of injury during service), so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran's lay opinion is therefore little more than conjecture and is of no probative weight.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  He has also presented no competent medical evidence in support of his lay opinion (see 38 C.F.R. § 3.159(a)(1)); so the record is without any competent medical evidence in support of the claim.  

In sum, the Board finds the absence of any left shoulder or low back disorder during service or in the year following service to be highly probative evidence against these claims.  See Maxson, 230 F.3d 1330 (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  In addition, given the volume of service records and breadth of complaints they contain, it is reasonable to conclude that had there been any left shoulder or low back complaint in service, it would have been recorded.  Its absence in these records is probative evidence it was not present during service, and outweighs any contention to the contrary given in the context of a claim for monetary benefits.  These factors render the greater weight of the evidence against these claims.  See Evans, 12 Vet. App. 22, 30 (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  In these circumstances, a basis upon which to establish service connection has not been presented and these appeals are denied.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a left retropatellar/patellar pain syndrome is granted.

Service connection for a right retropatellar/patellar pain syndrome is granted.

Service connection for a left shoulder disability is denied.  

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


